Citation Nr: 0942495	
Decision Date: 11/06/09    Archive Date: 11/12/09	

DOCKET NO.  05-41 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for pes planus (flat 
feet), to include as secondary to a service-connected left 
ankle disability. 

2.  Entitlement to service connection for a right knee 
disability, on a direct basis, or as secondary to pes planus.


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney 


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 
1990, and from January 31 to March 8, 1991.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of August 2004, January 2005, 
February 2007, and June 2007 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

In a decision of April 2008, the Board, among other things, 
denied entitlement to service connection for pes planus and a 
right knee disability.  That decision was subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) which, in a June 2009 Order, vacated the 
Board's April 2008 decision to the extent that decision 
denied entitlement to service connection for pes planus and a 
right knee disability, and, in so doing, remanded the 
Veteran's case to the Board for action consistent with a May 
2009 Joint Motion for Partial Remand.  The case is now, once 
more, before the Board for appellate review.

This appeal is being REMANDED to the RO for further 
development.  VA will notify you if further action is 
required on your part.


REMAND

During the course of the aforementioned Joint Motion for 
Partial Remand in May 2009, it was noted that, following a 
review of "various service records" and a May 2007 VA 
examination with addendum, the Board had concluded that

Based on the aforementioned, it is clear 
that the Veteran's pes planus preexisted 
his periods of active military service.  
Similarly clear is that the Veteran's 
preexisting pes planus underwent no 
clinically-identifiable permanent 
increase in severity beyond its natural 
progress during his period or periods of 
active military service.  Finally, there 
exists no evidence that the Veteran's pes 
planus is in any way proximately due to, 
the result of, or aggravated by his 
service-connected left ankle disability.  
Under the circumstances, service 
connection for bilateral pes planus must 
be denied.

Significantly, in the reasoning of the Joint Motion, the 
Board's conclusion, which is to say, its statement of reasons 
and bases, was inadequate for two principal reasons:  
(1) First, the Board failed to discuss the Veteran's 1986 
entrance Report of Medical Examination, or reconcile the fact 
that the entrance examination indicated that the Veteran's 
feet were normal.  (2) Second, in the decision on appeal, the 
Board stated that "[i]n the present case, service medical 
records disclose that, on various occasions in service, and 
as early as July 1987, there was noted the presence of 
bilateral pes planus."  However, after acknowledging that the 
earliest inservice evidence of pes planus was dated in July 
1987, the Board failed to cite any evidence, aside from the 
2007 examination report, which would show that pes planus 
existed prior to the Veteran's entry upon active service.  

According to the Joint Motion, the Board erred in relying on 
the May 2007 VA examination to support its ultimate 
conclusion that the Veteran's pes planus clearly and 
unmistakably preexisted his periods of service, and was not 
aggravated therein.  In that regard, it appeared that the 
examiner did not understand the correct dates of the 
Veteran's time in service.  More specifically, in the 
examination report, the examiner incorrectly noted that the 
Veteran's service was limited to February 14, 1991 to March 
9, 1991, which was contrary to the evidence of record which 
indicated that, in addition to that period of service, the 
Veteran served on active duty from August 1986 to August 
1990, and from January 31, 1991 to February 14 of that same 
year.  Moreover, while the examiner indicated that she had 
reviewed the Veteran's claims folder, and in the "Medical 
Records Review" section of the examination report, noted a 
July 1987 notation of flat feet, a July 1987 radiology 
report, and multiple clinical reports regarding the Veteran's 
ankle and foot pain, she failed to cite to, or discuss any 
records revealing the presence of pes planus prior to the 
"July 1987 notation."  Notwithstanding that fact, however, in 
the "assessment" section of the May 2007 examination report, 
the examiner indicated that "[u]pon direct questioning, the 
Veteran endorses preservice flat feet and the evidence of 
record leads to the medical conclusion that pes planus 
existed prior to entrance into active duty."  Significantly, 
in the language of the May 2009 Joint Motion, that language 
and/or opinion was conclusory, and not adequately supported 
by the evidence of record. 

Finally, during the course of the May 2007 examination 
report, the examiner indicated that the veteran had 
"discussed his flat feet with the military service entrance 
exam and there in 1986" and that he reported "seeking medical 
treatment for the 18 feet in the summer of 1989."  Once 
again, in the language of the Joint Motion, the 
aforementioned statements were "incomprehensible," further 
rendering the May 2007 examination inadequate.  

Under the circumstances, it was concluded that an additional, 
more "adequate" VA medical examination would be necessary 
prior to a final adjudication of the Veteran's claim for 
service connection for pes planus (flat feet).  

As regards the Veteran's claim for service connection for a 
right knee disability, the parties to the Joint Motion noted 
that, in denying the Veteran's claim for service connection, 
the Board had concluded that

Following (a) VA orthopedic examination 
in August 2006, it was the opinion of the 
examiner that the Veteran's current right 
knee pathology was not caused by any 
injury in service, but rather the result 
of his (nonservice-connected) flat feet.

However, given the aforementioned disposition regarding the 
issue of service connection for pes planus, and the Board's 
acceptance of the medical conclusion that the Veteran's right 
knee disability was the result of his flat feet, the parties 
to the Joint Motion agreed that the Board must reevaluate the 
issue of service connection for a right knee disability 
following adjudication of the issue of service connection for 
pes planus.

Accordingly, in light of the aforementioned, and in deference 
to the requirements of the May 2009 Joint Motion, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2007, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded 
additional VA orthopedic and podiatric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed pes planus and right knee 
disabilities.  The RO is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims file.  As regards the requested 
examinations, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  

Following completion of the 
aforementioned examinations, the 
appropriate examiner should offer an 
opinion as to whether the Veteran's 
current pes planus as likely as not had 
its origin during his period or periods 
of active military service.  

Should it be determined that the 
Veteran's pes planus did not have its 
origin during his period or periods of 
active military service, an additional 
opinion is requested as to whether the 
Veteran's pes planus clearly and 
unmistakably preexisted his entry upon 
active service, and, if so, whether that 
preexisting pes planus clearly and 
unmistakably underwent a clinically 
identifiable permanent increase in 
severity beyond natural progress during 
the Veteran's period or periods of active 
military service.

As regards the Veteran's claimed right 
knee disability, an opinion is requested 
as to whether the Veteran currently 
suffers from a chronic, clinically 
identifiable right knee disability, and, 
if so, whether that disability as likely 
as not had its origin during the 
Veteran's period or periods of active 
military service.  

Should it be determined that the Veteran 
does, in fact, suffer from a chronic 
right knee disability, but that that 
disability did not have its origin during 
the Veteran's period of periods of active 
military service, an additional opinion 
is requested as to whether any chronic 
right knee pathology identified is as 
likely as not proximately due to, the 
result of, or aggravated by the Veteran's 
claimed pes planus.  

A complete rationale, including 
evaluation of all pertinent facts and 
data and appropriate principles and 
methods, should be provided for any 
opinion offered.  Moreover, the claims 
folder and a separate copy of this REMAND 
must be available to and reviewed by the 
examiners prior to completion of the 
examinations.  Significantly, a notation 
to the effect that this record review has 
taken place must be included in the 
examination reports.

3.  The RO should then review the 
Veteran's claims for service connection 
for pes planus (to include as secondary 
to the Veteran's service-connected left 
ankle disability) and right knee 
disability (to include as secondary to 
pes planus).  Should the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent Statement of the Case in 
November 2007.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).




	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



